EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 22, line 2	insert “the” prior to “polyethylene”
Claim 22, line 3	replace “the total” with “a total”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 16-28 are allowed over the closest references cited below.

The present invention is drawn to a polyethylene resin comprising at least two polyethylene fractions A and B, wherein the polyethylene resin has a melt index (MI2, 190 ºC, 2.16 kg) of at least 3.0 g/10 min to at most 5.5 g/10 min, a density of at least 0.955 g/cm3 to at most 0.065 g/cm3, and a molecular weight distribution Mw/Mn which is at most 7.0, and wherein polyethylene fraction A has a high load melt index (HLMI, 190 ºC, 21.6 kg) of at least 10.5 and a melt index (MI2, 190 ºC, 2.16 kg) of at least 0.5 g/10 min to at most 1.5 g/10 min.  
Another embodiment of the invention is a process for preparing the polyethylene resin.  A further embodiment of the invention is a cap or closure comprising at least one polyethylene resin and a process for producing the cap or closure.  See claims for full details.

Koch et al. (US 9,976,017) discloses a polyethylene composition having a density of 0.950 to 0.960 g/cm3, a melt index MI2 between 0.2 and 2 g/10 min, and Mw/Mn between 5 and 13, and  comprising two polyethylene fractions A and B, wherein polyethylene fraction A has a melt index MI2 exhibits a high load melt index HLMI and melt index MI2 from 10 to 800 g/10 min and polyethylene fraction B has high load melt index HLMI from 3 to 6 g/10 min.   Reference does not teach the subject of instant claims.    

References listed in the accompanying PTO-892 have been cited to show the state of the art with respect to polyethylene resin compositions comprising two polyethylene fractions and caps or closures prepared therefrom.  None of these references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 23, 2021